Lopez v Hicks (2019 NY Slip Op 09374)





Lopez v Hicks


2019 NY Slip Op 09374


Decided on December 26, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 26, 2019

Renwick, J.P., Manzanet-Daniels, Oing, Singh, González, JJ.


10653N 309896/12

[*1] Julio J. Lopez, Plaintiff-Appellant,
vGregory M. Hicks, et al., Defendants-Respondents, City of New York, et al., Defendants.


Law Offices of Alexander Bespechny, Bronx (Alexander Bespechny and Yelena Gordiyenko of counsel), for appellant.
Lawrence Heisler, Brooklyn (Timothy O'Shaughnessy of counsel), for respondents.

Order, Supreme Court, Bronx County (Mitchell J. Danziger, J.), entered on or about April 20, 2018, which to the extent appealed from, resolved defendants Gregory M. Hicks, New York City Transit Authority, MTA Bus Company, the Metropolitan Transportation Authority, MTA New York City Bus, and Manhattan and Bronx Surface Transit Operating Authority's motion to vacate the note of issue by directing plaintiff to provide certain discovery, unanimously affirmed, without costs.
Plaintiff has not shown that the post-note of issue discovery directed by the Supreme Court caused him prejudice or was otherwise an improvident exercise of that court's broad discretion in supervising disclosure (see 22 NYCRR 202.21[d]; Cuprill v Citywide Towing & Auto Repair Servs., 149 AD3d 442, 443 [1st Dept 2017]; Those Certain Underwriters at Lloyds, London v Occidental Gems, Inc., 11 NY3d 843, 845 [2008]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 26, 2019
CLERK